Exhibit 32.01 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 In connection with the Annual Report of The Steak n Shake Company (the "Company") on Form 10-K for the period ending September 24, 2008 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), each of the undersigned certify, pursuant to 18U.S.C. Sec.1350, as adopted pursuant to Sec.906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/Sardar Biglari Sardar Biglari, Executive Chairman and Chief Executive Officer December 8, 2008 /s/Duane E. Geiger Duane E. Geiger, Interim Chief Financial Officer, Vice President and Controller December 8, 2008
